Citation Nr: 0729144	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  05-30 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial compensable rating for allergic 
rhinitis.

2. Entitlement to service connection for chronic sinusitis.

3. Entitlement to service connection for diabetes mellitus.

4. Entitlement to service connection for bilateral hearing 
loss.

5. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1975 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2005 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2005, a statement 
of the case was issued in September 2005, and a substantive 
appeal was received in September 2005.   


FINDINGS OF FACT

1. Allergic rhinitis is manifested by less than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction of one side without polyps.  

2. The presumption of soundness as to sinus condition is not 
rebutted; chronic sinusitis was not affirmatively shown to 
have had onset during service; chronic sinusitis, first 
diagnosed after service, is unrelated to an injury, disease, 
or event of service origin. 

3. Diabetes mellitus was not affirmatively shown to have had 
onset during service; diabetes mellitus was not manifested to 
a compensable degree within one year from the date of 
separation from service; and diabetes mellitus, first 
diagnosed after service beyond the one-year presumptive 
period for diabetes mellitus as a chronic disease, is 
unrelated to an injury, disease, or event of service origin. 

4. Bilateral hearing loss is not currently shown. 

5. Tinnitus was not affirmatively shown to have had onset 
during service; tinnitus, first diagnosed after service, is 
unrelated to an injury, disease, or event of service origin. 


CONCLUSIONS OF LAW

1. The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2007).

2. Chronic sinusitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(b) (2007).

3. Diabetes mellitus was not incurred in or aggravated by 
service, and diabetes mellitus as a chronic disease may not 
be presumed to have been incurred during service.  38 
U.S.C.A. §§ 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

4. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2007).

5. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §1131 (West 2002); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claims.





Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

On the claim for increase, the RO provided substantial 
content-complying, pre-adjudication VCAA notice by letter, 
dated in February 2005, on the underlying claim of service 
connection. Where, as here, service connection has been 
granted and an initial disability rating has been assigned, 
the claim has been more than substantiated, it has been 
proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no 
longer required because the purpose that the notice was 
intended to serve has been fulfilled.

Furthermore, once a claim for service connection has been 
substantiated, the filing of a notice of disagreement with 
the RO's rating of the disability does not trigger additional 
38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice 
under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer 
applicable in the claim for an initial compensable rating for 
allergic rhinitis.  



On the claims of service connection, the RO provided pre- and 
post- adjudication VCAA notice by letters, dated in February 
2005 and in May 2006.  The veteran was notified of the 
evidence needed to substantiate the claims of service 
connection, namely, evidence of current disability, evidence 
of an injury or disease in service or event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
degree of disability assignable and the general effective 
date provision for the claims, that is, the date of receipt 
of the claims.   

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that the effective date provision and the 
degree of disability assignable was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  As the claims of service connection are 
denied, no disability rating can be awarded as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to the timing error as to degree of 
disability assignable.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007). 




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records, VA records, and private medical records.  
And the veteran has been afforded a VA examination and the RO 
obtained medical opinions on the claim for increase and the 
claims of service connection for sinusitis, hearing loss, and 
tinnitus.  

On the claim of service connection for diabetes mellitus the 
RO did not afford the veteran an examination or obtain a 
medical opinion.  In the absence of any in-service signs or 
symptoms of diabetes mellitus or during the one-year 
presumptive period and the diagnosis of diabetes mellitus 
more than 20 years after service, the medical evidence of 
record is sufficient to decide the claim. 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim for Increase 

Since the veteran disagreed with the initial rating following 
the initial grant of service connection, the Board will 
consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings." Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability ratings are determined by the application of VA's 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  

The service-connected allergic rhinitis is rated under 
Diagnostic Code 6522.   The criteria for the next higher 
rating, 10 percent, are allergic rhinitis without polyps, but 
with greater than 50-percent obstruction of nasal passage on 
both sides or complete obstruction of one side.  

Records of Dr. A.V.B. show that the veteran was seen several 
times for allergies from January 2005 to January 2006.  The 
pertinent findings were no nasal masses. 

On VA examination in May 2005, the veteran complained of a 
long history of post nasal drainage and congestion, which 
occurred year round, and symptoms of headaches, watery eyes, 
postnasal drainage, and congestion.  He stated that he was 
treated for upper respiratory tract infections at least three 
to four times per year and that he was medication to control 
the symptoms.  Examination revealed somewhat inflamed 
turbinates, but polyps were not identified.  

Without evidence of a greater than 50-percent obstruction of 
the nasal passage on both sides or complete obstruction of 
one side without polyps, the criteria for an initial 
compensable rating for allergic rhinitis at any time during 
the appeal period have not been met.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt 
standard of proof does not apply. 38 U.S.C.A. § 5107(b). 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service.  In this case, the 
disability picture is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria. For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating. 



Principles of Service Connection

A veteran who served after December 31, 1946, is presumed to 
be in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  The 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that the condition preexisted service 
and was not aggravated by service.  38 U.S.C.A. §§ 1111, 
1132, 1137; 38 C.F.R. § 3.304(b).   

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

If a veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
diabetes mellitus, if the disease becomes manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3,000, or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.

Sinusitis

The service medical records disclose that on entrance 
examination the veteran denied a history of sinusitis and the 
sinuses were evaluated as normal.  In March 1977, the veteran 
complained of sinus trouble, X-rays of the sinuses were 
normal, and the assessment was sinus congestion.  In 
September 1977, the veteran complained of sinus drainage, 
history included sinusitis, and the assessment was sinus 
infection.  In February 1978, the veteran complained of head 
congestion and X-rays of the sinuses were normal.  No sinus 
abnormality was noted.  

In March 1978, the veteran was referred to the allergy clinic 
at Wilford Hall to rule out allergic rhinitis and sinusitis.  
The assessment was allergic rhinitis and no sinus abnormality 
was reported.  In August and October 1978, symptoms to 
include nasal and sinus congestion, respectively, were 
associated with allergic rhinitis.  On separation 
examination, the veteran gave a history of sinusitis and 
treatment at Wilford Hall.  The examiner commented that the 
veteran had sinusitis since his teenage years that became 
worse at his duty station. The clinical evaluation of the 
sinuses was normal. 

After service, records of Dr. A.V.B., dated in September 
2004, document acute sinusitis. 

On VA examination in May 2005, the veteran complained of a 
long history of postnasal drainage and congestion, which 
occurred year round, and symptoms of headaches, watery eyes, 
postnasal drainage, and congestion.  

The veteran stated that he was treated for upper respiratory 
tract infections at least three to four times per year and 
that he was medication to control the symptoms.  He also 
stated that he had allergy shots while in service.  A CT scan 
revealed minimal mucosal thickening of the right maxillary 
sinus.  

After a review of the service medical records, the VA 
examiner noted that during service the veteran was treated 
two to three times a year for an upper respiratory infection 
and that in March 1978 he was seen for allergic rhinitis and 
placed on allergy shots.  The examiner stated that based on 
the CT scan it would appear that significant chronic 
sinusitis is not shown and that there is no indication that 
chronic sinusitis was incurred while on active duty.  The 
examiner then expressed the opinion that it was less likely 
than not that the minimal findings on the CT scan would be 
related to sinusitis while on active duty and that there was 
no indication of sinusitis related to military service.   

Analysis 

As a preexisting sinus condition was not noted on entrance 
examination, the veteran is presumed to have been in sound 
condition on entering service.  And a history alone of a 
preservice condition recorded subsequently during service 
does not constitute clear and unmistakable evidence to rebut 
the presumption of soundness at entrance to service.  For 
this reason, the veteran is presumed to have been sound 
condition upon entry to service and the veteran's claim is 
one of service connection for sinusitis and not as a 
preexisting condition.  38 U.S.C.A. §§ 1111, 1131, 1132, 
1137; 38 C.F.R. § 3.304(b).  

The service medical records document sinus congestion and 
sinus infection in 1977 and X-rays of the sinuses were 
normal.  Thereafter during the remainder of the veteran's 
service, symptoms of nasal and sinus congestion were 
associated with allergic rhinitis and not sinusitis.  And 
although the veteran gave a history of sinusitis on 
separation examination, the sinuses were clinically evaluated 
as normal. 



The isolated findings of sinus congestion and sinus infection 
in 1977 were insufficient to identify chronic sinusitis as 
chronic sinusitis was not identified and the symptoms, 
manifested over a short period of time, were not sufficiently 
observed to establish chronicity at the time.  

Since the fact of chronicity in service was not adequately 
supported by the service medical records, then a showing of 
continuity of symptomatology after service is required to 
support the claim.

After service, acute sinusitis was first documented in 
September 2004 and chronic sinusitis was documented in May 
2005, in each instance more than 20 years after service.  

The period without documented complaints of a sinus condition 
from 1979 to 2004 is evidence against continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (It was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints.).  

And although a sinus condition was documented after service, 
the VA examiner, after a review of the record, including the 
service medical records, stated that there was no indication 
that chronic sinusitis was incurred while on active duty, and 
the VA examiner then expressed the opinion that it was less 
likely than not that the minimal findings on the CT scan 
would be related to sinusitis while on active duty and that 
there was no indication of sinusitis related to military 
service.  This evidence opposes, rather than supports, the 
claim.  For this reason, there is no competent evidence that 
links the current sinus condition to an injury, disease, or 
event of service origin to establish service connection under 
38 C.F.R. § 3.304(d), considering all the evidence, including 
that pertinent to service. 

As for the veteran's statements, relating his current sinus 
condition to service, where, as here, the determinative issue 
involves a question of medical causation, competent medical 
evidence is required to substantiate the claim.  

The veteran as a layperson is not competent to offer an 
opinion on a question of medical causation, and consequently 
his statements are excluded as competent evidence to 
substantiate the claim.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).

As there is no favorable evidence to support the claim of 
service connection for chronic sinusitis as articulated 
above, the preponderance of the evidence is against the claim 
and the benefit-of-the-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b)

Diabetes Mellitus
Bilateral Hearing Loss 
Tinnitus 

The service medical records, including the reports of 
entrance and separation examinations, contain no complaint, 
finding, history, or treatment of diabetes mellitus, hearing 
loss, or tinnitus. 

After service, records of Dr. A.V.B., dated in June 2001, 
document diabetes mellitus.

On VA examination in May 2005, the veteran indicated that he 
worked on the flight line in the Air Force, and he suffered 
significant exposure to noise from jet aircraft.  He stated 
that he had hearing loss since service and that he had a long 
history of tinnitus. Audiology testing revealed bilateral 
normal hearing under 38 C.F.R. § 3.385.  The VA examiner 
noted that on review of the service medical records there was 
no hearing loss or tinnitus shown.  The diagnosis was 
tinnitus.  

The VA examiner expressed the opinion that it was less likely 
than not that tinnitus was related to noise exposure during 
service.   

Analysis 

On the basis of the service medical records, diabetes 
mellitus was not affirmatively shown to have had onset during 
service.  38 U.S.C.A. §  1131. 

And as there is no competent evidence either contemporaneous 
with or after service that diabetes mellitus was otherwise 
noted, that is, observed during service, the principles of 
service connection pertaining to chroncity and continuity of 
symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

The record does show that after service diabetes mellitus was 
first documented in 2001, more than 20 year after service in 
1979 and well beyond the one-year presumptive period for 
diabetes mellitus as a chronic disease under 38 U.S.C.A. 
§§ 1112, 1137; 38 C.F.R. §§ 3.306, 3.309.  

Under 38 C.F.R. § 3.304(d), service connection may also be 
warranted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.   And 
while diabetes mellitus was first documented after service, 
beyond the one-year presumptive period for the manifestation 
of diabetes mellitus as a chronic disease, there is no 
competent evidence that links the current diabetes mellitus 
to service.

As for the veteran's statements, relating diabetes mellitus 
to service, where, as here, the determinative issue involves 
a question of medical diagnosis competent medical evidence is 
required to substantiate the claim because the diagnosis of 
diabetes mellitus is not capable of lay observation.  For 
this reason, the lay statements are not competent evidence 
and must be excluded.  Rucker v. Brown at 10 Vet. App. 74.

As the Board may consider only independent medical evidence 
to support its finding on a question of a medical diagnosis, 
not capable of lay observation, and as there is no favorable 
medical evidence to support the claim of service connection 
for diabetes mellitus as articulated above, the preponderance 
of the evidence is against the claim and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. § 
5107(b).



Bilateral Hearing Loss 

Hearing loss was not documented during service.  And the 
record does not show a current diagnosis of hearing loss. In 
the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  For this reason, the preponderance of the evidence 
is against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Tinnitus

On the claim of service connection for tinnitus, the service 
medical records contain no finding indicative of tinnitus and 
there is no clinical evidence of tinnitus until 2005, 25 
years after service.  Although the veteran asserts that he 
has tinnitus as a result of in-service acoustic trauma, once 
the veteran goes beyond the description of the symptoms or 
features of tinnitus to expressing an opinion that involves a 
question of medical causation, competent medical evidence is 
required to substantiate the claim because the question of 
medical causation involves medical knowledge of accepted 
medical principles, pertaining to the history, manifestation, 
clinical course, and character of tinnitus, which is beyond 
the competency of a lay person because it is not capable of 
lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007). 

As a layperson, the veteran is not competent to offer an 
opinion on a question involving medical causation, and 
consequently his statements are excluded as evidence. Rucker 
v. Brown at 10 Vet. App. 74.

As the Board may consider only independent medical evidence 
to support its finding on a question not capable of 
substantiation by competent lay evidence and as the VA 
examiner expressed the opinion that it was less likely than 
not that in-service noise exposure was a source of the 
veteran's tinnitus, which evidence is not contradicted, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 





ORDER

An initial compensable rating for allergic rhinitis is 
denied. 

Service connection for chronic sinusitis is denied.

Service connection for diabetes mellitus is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied. 



______________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


